Citation Nr: 1102390	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for 
herniated nucleus pulposus and degenerative joint disease of the 
lumbar spine, prior to September 2, 2008.

2. Entitlement to a rating in excess of 40 percent for herniated 
nucleus pulposus and degenerative joint disease of the lumbar 
spine, since September 2, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from October 1981 to February 
1994.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the RO in Winston-
Salem, North Carolina, which granted service connection for 
herniated nucleus pulposus and degenerative joint disease of the 
lumbar spine, and assigned a 20 percent initial rating, effective 
December 22, 2005.

The Veteran presented testimony at a videoconference hearing at 
Winston-Salem, North Carolina, in April 2009.  The transcript of 
that hearing has been associated with the claims file.  The 
Veteran submitted additional evidence at the hearing, accompanied 
by a waiver of his right to have that evidence considered by the 
RO. 38 C.F.R. § 20.1304(c).  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board has 
characterized the first issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  Moreover, 
while the RO has granted a higher rating of 40 percent during the 
course of the appeal, inasmuch as higher ratings are still 
available before and after the effective date of the higher 
rating, and the Veteran is presumed to seek the maximum available 
benefit for a disability, the Board has characterized the appeal 
as involving two issues, as reflected on the title page.  See 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to September 2, 2008, the Veteran's herniated nucleus 
pulposus and degenerative joint disease of the lumbar spine was 
manifested by range of forward flexion in excess of 30 degrees, 
with no ankylosis, no additional limitation of motion due to 
pain, weakness, fatigability, or incoordination, no separately 
ratable lower extremity neurological impairment, and no episodes 
of bedrest prescribed by a physician.

3.  Since September 2, 2008, the Veteran's herniated nucleus 
pulposus and degenerative joint disease of the lumbar spine has 
been manifested by forward flexion to 30 degrees, with no 
ankylosis, no additional limitation of motion due to pain, 
weakness, fatigability, or incoordination, no separately ratable 
lower extremity neurological impairment, and no episodes of at 
least 6 weeks of bedrest prescribed by a physician during a 12 
month period.  


CONCLUSIONS OF LAW

1.  Prior to September 2, 2008, the criteria for an initial 
rating in excess of 20 percent for the service-connected 
herniated nucleus pulposus and degenerative joint disease of the 
lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine (2010).

2.  Since September 2, 2008, the criteria for a rating in excess 
of 40 percent for the service-connected herniated nucleus 
pulposus and degenerative joint disease of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Here, the Veteran's claim arises from his disagreement with the 
initial disability evaluation assigned following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, in a February 2006 pre-rating letter, the RO provided 
notice to the Veteran regarding what information and evidence was 
needed to substantiate the then claim for service connection for 
back disability, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA. The June 2006 RO rating decision reflects the 
initial adjudication of the claim after issuance of the February 
2006 letter.  Letters sent in March 2006 and April 2008 provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  

The April 2008 letter also provided the Veteran with the 
pertinent rating criteria.  After issuance of the April 2008 
letter, and opportunity for the Veteran to respond, the November 
2008 supplemental statement of the case reflects readjudication 
of the claims.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claims on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA and private treatment 
records, records from the Social Security Administration (SSA), 
and the reports of June 2006, October 2007, and October 2008 VA 
examinations.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's Board hearing, 
along with various statements submitted by the Veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is warranted.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such deficiency is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II. General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

III.  Analysis

The Board has carefully reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Historically, in a June 2006 rating decision, the RO granted 
service connection for herniated nucleus pulposus and 
degenerative joint disease of the lumbar spine, and assigned a 20 
percent rating effective December 22, 2005.  In a November 2008 
decision, the RO granted an increased 40 percent rating, 
effective September 2, 2008.

The criteria for rating all spine disabilities are set forth in a 
General Rating Formula for Diseases and Injuries of the Spine.  
Under the General Rating Formula, a 20 percent rating is 
available where forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a.

A 40 percent rating is available where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is favorable 
ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is assignable for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.

A 100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  Id.

These criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.  

Forward flexion to 90 degrees, and extension, lateral flexion, 
and rotation to 30 degrees, each, are considered normal range of 
motion of the thoracolumbar spine. 38 C.F.R. § 4.71a, Plate V.

A. Prior to September 2, 2008

Considering the pertinent evidence in light of the above- noted 
criteria, the Board finds that a rating in excess of 20 percent 
for the Veteran's service-connected thoracolumbar disability is 
not warranted prior to September 2, 2008.

In support of this finding, the Board notes that the report of a 
VA examination in October 2007 reveals lumbar flexion measured 
from 10 to 40 degrees, with extension measured to 10 degrees, and 
lateral flexion and rotation found to be normal.  The examiner 
noted that the lumbar spine is not in any fixed position or 
ankylosis.  The report of VA examination in June 2006 reveals 
forward flexion measured to 45 degrees out of 90 degrees.  
Backward extension was measured to 0 degrees out of 30 degrees.  
Lateral flexion was measured to 5 degrees out of 30 degrees, 
bilaterally, and rotation was measured to 5 degrees out of 45 
degrees. Clearly, these findings fall within the criteria for a 
20 percent rating, and do not more nearly approximate the 
criteria for a 40 percent rating.

The Board has also considered entitlement to a rating in excess 
of 20 percent based on functional impairment.  The Veteran 
complained of stiffness and weakness to the October 2007 VA 
examiner.  However, both the October 2007 and June 2006 examiners 
reported that the Veteran's primary limiting factor was pain, and 
that the Veteran experienced the onset of pain at the extents of 
measured motion.  

Specifically, the October 2007 examiner reported that the 
limitations are secondary to pain at the stated degrees.  
Similarly, the June 2006 examiner reported that the Veteran 
stopped motion when pain began, and that there was no fatigue, 
weakness, or lack of endurance, and that any limitation was due 
to pain.  Therefore, the ranges reported by both examiners 
include only motion that did not produce pain.

The June 2006 examiner found that it would be mere speculation on 
the part of the examiner to estimate any range of motion loss due 
to flare-ups; however, he also noted that repetitive motion did 
not increase the lost range of motion.  The October 2007 examiner 
reported that, after repetitive use, the Veteran is additionally 
limited by pain, fatigue, weakness, and lack of endurance, 
without evidence of incoordination; however the additional 
limitation in degrees was found to be zero. Thus, there is no 
additional functional impairment due to pain, weakness, fatigue, 
or incoordination that is present to any significant or 
measurable degree. Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 
and DeLuca, 8 Vet. App. at 204-7, provides no basis for a higher 
rating.

The Board also notes that the Veteran has reported a certain 
amount of pain that is constant.  This pain is characterized by 
the Veteran as aching, oppressing, and sharp, with severity rated 
at 8 out of 10 at the highest level.  However, the rating 
criteria contemplate symptoms such as pain, stiffness, aching, 
etc., if present, thus, evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the sections of the rating 
schedule for evaluating neurological disabilities.  See 68 Fed. 
Reg. 51,455 (Aug. 27, 2003).

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating for 
the Veteran's service-connected thoracolumbar spine disability. 
Here, while there is a diagnosis of herniated nucleus pulposus, 
and the Veteran has complained of numbness and pain radiating 
into the lower extremities, the objective evidence does not 
support a separate rating for neurological impairment during this 
period. 

A February 2007 private examination report by M.C., M.D. does 
reveal decreased pinprick sensation in the feet and toes.  
However, deep tendon reflexes were measured as +1 on bilateral 
quadriceps, and motor strength was rated at 5 out of 5, limited 
by pain in the lower extremities.  The report of an October 2007 
VA examination reveals that there is no intervertebral disc 
syndrome or nerve root involvement noted on examination, or as a 
result of the Veteran's condition. Neurological examination of 
the lower extremities showed normal motor and sensory function, 
and deep tendon reflexes at the knees and ankles were 2+ and 
equal bilaterally.  

Similarly, in June 2006, straight leg raising was negative, and 
deep tendon reflexes were equal, bilaterally.  Sensation was 
normal.  In sum, while the record contains scattered findings 
consistent with decreased sensation and the perception of pain in 
the lower extremities, these findings are not directly related by 
medical opinion to lumbar radiculopathy.  Indeed, the October 
2007 examiner's opinion is that there is no such radiculopathy in 
this case.  In light of this evidence, there is no basis to 
assign a separate compensable rating for lower extremity 
neurological impairment.

Further, the evidence does not indicate that the Veteran's 
service-connected thoracolumbar spine disability would warrant a 
higher rating if rated on the basis of incapacitating episodes.  
Although the Veteran reported to the October 2007 examiner that 
he has been recommended incapacitation several times a month 
since the original diagnosis, for an average of several days, 
that he requires complete bed rest at the highest levels of pain, 
and that this was recommended by his pain management physician, 
there is no documentation of this in the record.  Rather, the 
Veteran described to the June 2006 examiner multiple 
incapacitating episodes "where he puts himself to bed." 

Similarly, a letter from a private physician, and friend of the 
Veteran, T.J.R., states that "some days he cannot get out of 
bed."  However, for purposes of evaluations under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  In this case, there is no medical evidence that 
confirms any periods of prescribed bedrest and treatment by a 
physician, with a total duration of at least 4 weeks, but less 
than 6 weeks, during the past 12 months, as required for a 40 
percent rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 
4.71a, DC 5243.

In sum, prior September 2, 2008, the criteria for a rating higher 
than 20 percent are not met.  The Veteran's thoracolumbar spine 
disability is not productive of such limitation of motion, 
favorable ankylosis, or additional functional impairment, as to 
approximate the criteria for a 40 percent rating.  Moreover, the 
Veteran's thoracolumbar spine disability is not productive of 
separately compensable neurological impairment or incapacitating 
episodes.  Under these circumstances, the Board finds that the 
record presents no basis for assignment of a higher schedular 
rating under the applicable rating criteria during the period in 
question.

B. Since September 2, 2008

Considering the pertinent evidence in light of the above- noted 
criteria, the Board finds that a rating in excess of 40 percent 
for the Veteran's service-connected thoracolumbar disability is 
not warranted since September 2, 2008.

In support of this finding, the Board notes that the report of 
the most recent VA examination in October 2008 reveals the 
examiner's finding that the lumbar spine is not in any fixed 
position or ankylosis.  Lumbar range of motion revealed flexion 
decreased to 30 degrees, and extension to 0 degrees.  Lateral 
flexion and rotation were decreased to 20 degrees.  Clearly, the 
medical evidence, as noted above, does not reveal symptoms that 
warrant a rating in excess of 40 percent since September 2, 2008, 
as there is no medical evidence consistent with unfavorable 
ankylosis of the thoracolumbar spine or the entire spine.

The Board has also considered entitlement to a rating in excess 
of 40 percent based on functional impairment.  According to the 
October 2008 examiner, the Veteran reported pain characterized as 
crushing, oppressing, and sharp. Pain severity was 8 out of 10 at 
the highest level.  The pain was exacerbated by physical activity 
or prolonged sitting, and relieved by rest.  Functional 
impairment was noted to include difficulty with prolonged 
standing, walking, sitting, or performing most activities of 
daily living.  However, the October 2008 examiner found that the 
noted limitations of motion were secondary to severe pain that 
occurred at the stated degrees. Therefore, the ranges reported by 
the examiner include only motion that did not produce pain.

The Board acknowledges that, after repetitive use, the Veteran 
was found to be additionally limited by pain, fatigue, weakness, 
and lack of endurance, without evidence of incoordination; 
however, the additional limitation in degrees was found to be 
zero.  Moreover, there could be no additional functional 
impairment during this period, since favorable ankylosis of the 
thoracolumbar spine warrants a 40 percent rating.  In essence, to 
support entitlement to a higher rating on the basis of additional 
functional impairment, the evidence would have to establish that 
the effect of the Veteran's discomfort on motion was the 
equivalent of unfavorable ankylosis of the thoracolumbar spine, 
or unfavorable ankylosis of the entire spine.

Unfavorable ankylosis is defined under the current rating 
schedule as a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 
38 C.F.R. § 4.71a, Note (5) under the General Rating Formula for 
Diseases and Injuries of the Spine.

In this case, the Veteran has measured range of motion in the 
neutral position.  The Veteran's posture was described by the 
October 2008 examiner as abnormal, as he stands in a stooped- 
forward or a kyphotic position.  His gait was also described as 
abnormal, as he takes slow and shuffling steps, and he requires 
the use of a cane secondary to severe low back pain.  However, 
abnormal gait, abnormal spinal contour, and abnormal kyphosis are 
consistent with the criteria for a 20 percent rating.  

Here, there is no suggestion of difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to nerve 
root stretching.  Further inspection of the spine in October 2008 
revealed a normal position of the head.  The spine was found to 
be symmetrical in appearance and spinal motion.  Curvatures of 
the spine were also within normal limits.  Thus, consideration of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, 
provides no basis for a higher rating.

The Board also notes that the Veteran has reported a certain 
amount of pain that is constant, and characterized as crushing, 
oppressing, and sharp.  Pain severity was described as 8 out of 
10 at the highest level.  However, the rating criteria 
contemplate symptoms such as pain, stiffness, aching, etc., if 
present, thus, evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the sections of the rating 
schedule for evaluating neurological disabilities.  See 68 Fed. 
Reg. 51,455 (Aug. 27, 2003).

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating.  
Here, while there is a diagnosis of herniated nucleus pulposus, 
and the Veteran has complained of numbness and pain radiating 
into the lower extremities, the objective evidence does not 
support a separate rating for neurological impairment.  The 
October 2008 examiner noted evidence of radiation of pain from 
the back down to the hips and legs.  However, while straight leg 
raise testing was positive for pain at 40 degrees, bilaterally, 
the examiner found that it was negative for radiculopathy.  
Further, he concluded that there was no intervertebral disc 
syndrome with nerve root involvement noted on examination.  Upper 
and lower extremity motor and sensory function were found to be 
normal; and deep tendon reflexes at the knees, and ankles were 2+ 
and equal throughout.  

An undated letter from Dr. SJ indicating the Veteran had numbness 
in his feet due to a pinched nerve problem in his back was also 
considered and is essentially duplicative of the evidence 
delineated above.  However, even assuming such, there is no 
indication the Veteran has paralysis of the sciatic nerve to 
warrant a separate rating for a neurologic abnormality.  
38 C.F.R. § 4.124a.  As described, the most recent examinations 
have shown that there was no nerve root involvement.

Based on such findings, there is simply no basis to assign a 
separate rating for neurological impairment.

Further, there is no medical evidence that the Veteran's service-
connected thoracolumbar spine disability would warrant a higher 
rating if rated on the basis of incapacitating episodes.  Under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, an incapacitating episode is defined as 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 

The Board notes the Veteran reported to the October 2008 examiner 
that he has been recommended incapacitation on numerous occasions 
during the past 12 months on average and several days each time, 
and that this was recommended by his pain management and private 
physician.  

In an undated letter from Dr. SJ, it states the Veteran requires 
"extensive" bedrest to control hip and leg pain.  Assuming that 
the hip and leg pain are associated with the service-connected 
back disability even though not specifically delineated; there is 
no evidence of bedrest prescribed by a physician, with treatment 
by a physician, for a total duration of at least six weeks during 
the previous 12-month period, which is required for a 60 percent 
rating under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243 
(emphasis added).

In sum, since September 2, 2008, the criteria for a rating higher 
than 40 percent are not met.  The Veteran's thoracolumbar spine 
disability is not productive of such limitation of motion or 
additional functional impairment as to approximate unfavorable 
ankylosis of the thoracolumbar spine, or unfavorable ankylosis of 
the entire spine.  Moreover, the Veteran's thoracolumbar spine 
disability is not productive of separately compensable 
neurological impairment or incapacitating episodes as defined by 
statute.  Under these circumstances, the Board finds that the 
record presents no basis for assignment of a higher schedular 
rating under the applicable rating criteria during the period in 
question.

C. Extraschedular Considerations

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disability is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).  

In this case, the Veteran's herniated nucleus pulposus and 
degenerative joint disease of the lumbar spine has not been shown 
to result in frequent hospitalizations.
Although the disability clearly results in significant 
occupational impairment, it has not been shown to interfere with 
employment beyond the extent contemplated in any assigned rating.  

A friend of the Veteran, T.J.R., who is also a physician, 
reported in an undated letter that the Veteran is no longer able 
to work.  A physical work performance evaluation summary dated in 
December 2006 indicates that the Veteran is able to do sedentary 
work, but cannot sustain that level of work for an 8 hour day.  A 
March 2009 letter from Johnston Pain Management simply notes the 
Veteran was unemployable due to the degenerative disc disease.

The RO denied the Veteran's claim for a total disability 
evaluation based on unemployability (TDIU) in August 2009.  The 
Veteran did not appeal the decision. 

The Board acknowledges that the Veteran is receiving disability 
benefits from SSA. However, because service connection is a 
prerequisite for disability ratings under Title 38, but not for 
disability benefits under the Social Security Act, the disability 
"claim" in the two administrative proceedings is entirely 
different.  Although SSA determinations regarding unemployability 
and disability may be relevant in VA disability determinations, 
they are not binding on VA.

The schedular criteria, in general, are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

The Board has found that the rating criteria used to evaluate the 
Veteran's service-connected disabilities reasonably describes his 
disability levels and symptomatology.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

For all the foregoing reasons, there is no basis for further 
staged ratings, pursuant to Fenderson, and the claims for higher 
ratings for herniated nucleus pulposus and degenerative joint 
disease of the lumbar spine must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the preponderance of 
the evidence is against assignment of a higher rating, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

ORDER

An initial rating in excess of 20 percent for herniated nucleus 
pulposus and degenerative joint disease of the lumbar spine, 
prior to September 2, 2008, is denied.



A rating in excess of 40 percent for herniated nucleus pulposus 
and degenerative joint disease of the lumbar spine, since 
September 2, 2008, is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


